DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 3rd, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 3rd, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 5-6, with respect to the rejections of claims 21-23, 28 and 24 under 35 U.S.C 102 and/or 103 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments, see pgs. 5-6, with respect to the rejections of claims 29-32 and 35 under 35 U.S.C 102 have been considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 21 recites the limitation “the percentage of the third light absorbed by the second phosphor is greater than a percentage of the first light absorbed by the first phosphor” in lines 1-2, wherein the limitation is not being described in the original disclosure. According to Applicant’s specification, the percentage of the third light 180 being absorbed by the second phosphor 125 is 90% or more (see paragraphs [0044]); Furthermore, paragraph [0045] of application’s specification mentioned about the difference in conversion between the first phosphor 115 and second phosphor 125. However, there is no description mentioned about the percentage of the first light 170 being absorbed by the first phosphor 115 nor a direct comparison between the percentage of third light 180 absorbed by the second phosphor 125 and the percentage of the first light 170 absorbed by the first phosphor 115. Therefore, the new claim 72 contains new matter. 
Claims 22-24 and 28 are being rejected for inheriting the issue of new matter from claim 21. 

Allowable Subject Matter
Claims 29-32 and 34-35 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a concentration of second phosphor in second carrier material is higher than a concentration of first phosphor in first carrier material as recited in claim 29. Claims 30-32 and 34-35 depend on claim 29, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.